Filed 3/23/22 P. v. McClain CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B312855

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. MA079934)
           v.

  TONY RENAL MCCLAIN,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Lisa M. Chung, Judge. Reversed with direction.
      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez and Michael C. Keller, Deputy
Attorneys General, for Plaintiff and Respondent.
                   _________________________
      Tony McClain entered into a negotiated plea that provided
for probation. When McClain was late to his subsequent
sentencing hearing, the trial court found that he had violated the
plea agreement and sentenced him to prison. McClain appeals,
contending that the trial court violated his plea agreement. We
agree and reverse the judgment.
                        BACKGROUND
      McClain was charged with various offenses after he broke
into his ex-girlfriend’s apartment while she was present.
Pursuant to a negotiated plea, McClain agreed to plead no
contest to first degree residential burglary with a person present
(Pen. Code,1 §§ 459, 667.5, subd. (c)(21)), for which he would be
sentenced to three months’ probation and to a four-year term,
execution suspended.
      Accordingly, on April 27, 2021, McClain pled no contest to
that offense and admitted that another person was present in the
residence during the burglary. McClain also signed a plea form
in which he agreed that if he failed to appear for sentencing
“without a legal excuse” his plea would become an open plea, he
would not be allowed to withdraw his plea, and he could be
sentenced to the maximum allowed by law. He further agreed
that a judge other than the one who had taken his plea would
sentence him.2 McClain was released on his own recognizance
and ordered to appear on May 20, 2021, at 8:30 a.m., for
sentencing.


      1
       All further undesignated statutory references are to the
Penal Code.
     2
       The Honorable Emily Cole took McClain’s plea, and the
Honorable Lisa Chung imposed the sentence.




                                2
       As of 9:20 a.m. on the day set for sentencing, however,
McClain had not appeared. The trial court said that even apart
from his failure to appear, it had “independent concerns
regarding accepting this plea,” given the underlying offenses and
number of misdemeanor cases McClain had. Then, when
McClain arrived, he explained that he was late because he’d been
stuck in traffic and he had a newborn baby, so being “a father
and a working man,” he “was rushing for time.” The trial court
found that traffic and having a newborn baby were not “good
cause.” After denying McClain’s request to withdraw his plea,3
the trial court sentenced him to two years in prison for burglary.
                          DISCUSSION
      McClain now contends that the trial court erred by finding
he violated the terms of his plea agreement by being late to court.
We agree.
      A negotiated plea agreement is a contract and is
interpreted and enforced according to general contract principles.
(Doe v. Harris (2013) 57 Cal.4th 64, 69; People v. Shelton (2006)
37 Cal.4th 759, 767.) A defendant may plead guilty or no contest
under a plea agreement and remain out-of-custody under a so-
called Cruz waiver, which gives a trial court power to withdraw
its approval of the plea and impose a sentence in excess of the
bargained-for term if the defendant willfully fails to appear for
sentencing or engages in prohibited conduct. (People v. Cruz
(1988) 44 Cal.3d 1247, 1254, fn. 5 (Cruz); see also People v.
Puente (2008) 165 Cal.App.4th 1143, 1146, fn. 3.) Whether a
defendant violated a condition of his release is one of fact that we


      The trial court did allow McClain to withdraw his
      3

admission of another person present during the burglary.




                                 3
review under the substantial evidence test. (People v. Rabanales
(2008) 168 Cal.App.4th 494, 509.) Notwithstanding this general
standard of review, the issue presented here is more one of law,
whether the trial court employed the correct legal standard,
which we review de novo. (See Perez v. Torres-Hernandez (2016)
1 Cal.App.5th 389, 397.)
       To establish a Cruz waiver violation, the evidence must
establish that the defendant willfully engaged in prohibited
behavior. (Cruz, supra, 44 Cal.3d at p. 1254, fn. 5 [“if the
defendant willfully fails to appear for sentencing the trial court
may withdraw its approval of the defendant’s plea”].) Here,
however, the trial court merely found McClain’s excuse for being
late did not constitute “good cause.” The trial court did not find
he was willfully late for sentencing. We might be able to infer
such a finding, except the trial court expressed its disinclination
to honor the plea agreement before it had even heard McClain’s
explanation for being late to court. The trial court said it did not
agree with the negotiated plea and suggested that had the plea
been presented to it, it would not have accepted the plea based on
the underlying offenses and McClain’s misdemeanors. We
therefore cannot find that the trial court’s refusal to honor the
plea agreement was grounded in a finding that McClain willfully
was late to court as opposed to its disagreement with the
negotiated plea itself.
       And, even under the correct standard, there is insufficient
evidence McClain willfully was late to his sentencing hearing. As
used in penal statutes, “willful” and “willfully” imply a purpose or
willingness to commit the act, that the person knows what he is
doing, and intends to do what he is doing. (People v. Atkins
(2001) 25 Cal.4th 76, 85; § 7(1).) McClain explained that he was




                                 4
late for the 8:30 a.m. hearing due to traffic and that he had a
newborn baby. Indeed, that McClain did appear, albeit late,4
shows that he was not acting willfully. Getting stuck in traffic in
Los Angeles does not constitute substantial evidence of willful
failure to appear.
       Nor are we persuaded that the written waiver form
McClain signed obviated any requirement that the trial court
make a willfulness finding. The form merely referred to a failure
to appear for sentencing “without a legal excuse” but did not use
the word “willful.” But “legal excuse” is shorthand for a willful
failure to appear, per Cruz, supra, 44 Cal.3d at page 1254,
footnote 5.




      4
          The record does not show when he arrived at court.




                                  5
                         DISPOSITION
      The judgment is reversed with the direction to the trial
court to impose the negotiated sentence or to allow Tony McClain
to withdraw his plea.
      NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          EDMON, P. J.



We concur:




                        LAVIN, J.




                        LIPNER, J.*




      *
       Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                6